 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TODD LADON JOHNSON,                              No. 2:19-cv-00769-KJM-KJN PS
12                        Plaintiff,
13            v.                                          ORDER
14       LAUREN VIGEN,
15                        Defendant.
16

17           Plaintiff Todd Ladon Johnson who proceeds without counsel in this action, requests leave

18   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s application

19   in support of his request to proceed in forma pauperis makes the showing required by 28 U.S.C.

20   § 1915. Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21           The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26           To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                     1
 1   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 2   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 3   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 4   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 5   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 6   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 7   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

 8   at 678. When considering whether a complaint states a claim upon which relief can be granted,

 9   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

10   (2007), and construe the complaint in the light most favorable to the plaintiff, see Papasan v.

11   Allain, 478 U.S. 265, 283 (1986).

12          Moreover, a federal court has an independent duty to assess whether federal subject matter

13   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

14   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

15   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

16   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

17   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

18   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

19   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

20   under the Constitution, laws, or treaties of the United States;” or (2) there is complete diversity of
21   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

22          Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

23   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

24   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

25   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

26   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) superseded on other grounds by statute as stated in
27   Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000)) (en banc); Franklin v. Murphy, 745 F.2d 1221,

28   1230 (9th Cir. 1984).
                                                        2
 1           Here, plaintiff asserts that defendant Lauren Vigen, a loss prevention officer for Ace

 2   Hardware, assaulted and falsely imprisoned plaintiff, after falsely accusing plaintiff of stealing

 3   from the store. (See generally, ECF No. 1.) Liberally construed, it appears that plaintiff may be

 4   attempting to state claims under 42 U.S.C. § 1983 for unreasonable seizure and excessive force in

 5   violation of plaintiff’s Fourth Amendment rights.

 6           However, claims under 42 U.S.C. § 1983 generally do not lie against a private individual

 7   who does not act under color of state law. See Franklin v. Fox, 312 F.3d 423, 444 (9th Cir.

 8   2002). To be sure, a private individual’s action can amount to state action under certain

 9   circumstances. See Id. at 445 (outlining four potential tests: (1) the public function test, (2) the

10   joint action test, (3) the state compulsion test, or (4) the governmental nexus test); compare Tsao

11   v. Desert Palace, Inc., 698 F.3d 1128, 1140 (9th Cir. 2012) (holding that owner of a private casino

12   was a state actor under the joint action test, in light of the casino’s system of cooperation and

13   interdependence with the police department), with Wilson v. McRae's, Inc., 413 F.3d 692, 693

14   (7th Cir. 2005) (holding that a department store that had a suspected shoplifter arrested was not a

15   state actor). In this matter, defendant is a private loss prevention officer, and plaintiff fails to

16   demonstrate how defendant’s conduct constitutes state action.

17           Thus, the complaint does not state a cognizable federal claim sufficient to invoke the

18   court’s federal question jurisdiction. See 28 U.S.C. § 1331. To the extent that plaintiff may

19   assert a claim for state law assault, such a claim does not invoke the court’s diversity of

20   citizenship jurisdiction because plaintiff and defendant are both citizens of California. See 28
21   U.S.C. § 1332(a).

22           Consequently, the court lacks federal subject matter jurisdiction over plaintiff’s claims,

23   and the complaint is subject to dismissal. However, in light of plaintiff’s pro se status, and

24   because it is at least conceivable that plaintiff could allege additional facts to potentially state a

25   claim under 42 U.S.C. § 1983, the court finds it appropriate to grant plaintiff an opportunity to

26   amend the complaint.
27           If plaintiff elects to file an amended complaint, it shall be captioned “First Amended

28   Complaint,” shall be typed or written in legible handwriting, shall address the deficiencies
                                                          3
 1   outlined in this order, and shall be filed within 28 days of this order.

 2             Plaintiff is informed that the court cannot refer to a prior complaint or other filing in order

 3   to make plaintiff’s first amended complaint complete. Local Rule 220 requires that an amended

 4   complaint be complete in itself without reference to any prior pleading. As a general rule, an

 5   amended complaint supersedes the original complaint, and once the first amended complaint is

 6   filed, the original complaint no longer serves any function in the case.

 7             Finally, nothing in this order requires plaintiff to file a first amended complaint. If

 8   plaintiff determines that he is unable to amend his complaint in compliance with the court’s order

 9   at this juncture, he may alternatively file a notice of voluntary dismissal of his claims without

10   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) within 28 days of this order.

11             Accordingly, IT IS HEREBY ORDERED that:

12             1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

13             2. Plaintiff’s complaint is dismissed, but with leave to amend.

14             3. Within 28 days of the date of this order, plaintiff shall file a first amended complaint

15                  in accordance with this order. Alternatively, if plaintiff no longer wishes to pursue

16                  this action in federal court, plaintiff shall file a notice of voluntary dismissal of the

17                  action without prejudice within 28 days of the date of this order.

18             4. Failure to file either a first amended complaint or a notice of voluntary dismissal

19                  without prejudice by the required deadline may result in dismissal of the action with

20                  prejudice pursuant to Federal Rule of Civil Procedure 41(b).
21             IT IS SO ORDERED.

22   Dated: July 2, 2019

23

24

25
     johnson.769.IFP dwlta
26
27

28
                                                             4
